April 25, 2011 Unified Series Trust 2960 North Meridian Street Suite 300 Indianapolis, Indiana 46208 Re: Unified Series Trust, File Nos. 333-100654 and 811-21237 Gentlemen: A legal opinion (the “Legal Opinion”) that we prepared was filed with Post-Effective Amendment No.177 to the Unified Series Trust’s Registration Statement (the “Registration Statement”).We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No. 184 to the Registration Statement (the “Amendment”), and consent to all references to us in the Amendment. Very truly yours, /s/ Thompson Hine LLP THOMPSON HINE LLP
